UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6347


LEON EUGENE GRAYSON,

                Petitioner - Appellant,

          v.

A.J. PADULA, Warden of Lee Correctional Institution,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Florence.     Henry M. Herlong, Jr., Senior
District Judge. (4:09-cv-00089-HMH)


Submitted:   February 10, 2011            Decided:   February 17, 2011


Before WILKINSON and DAVIS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Leon Eugene Grayson, Appellant Pro Se. William Edgar Salter,
III, Assistant Attorney General, Donald John Zelenka, Deputy
Assistant Attorney General, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Leon    Eugene       Grayson         seeks       to    appeal         the     district

court’s       order    accepting      the      recommendation              of    the       magistrate

judge       and    denying       relief   on     his       28    U.S.C.          §    2254      (2006)

petition.          The order is not appealable unless a circuit justice

or    judge       issues    a    certificate        of   appealability.                    28   U.S.C.

§ 2253(c)(1) (2006).               A certificate of appealability will not

issue       absent     “a       substantial      showing             of    the       denial     of   a

constitutional right.”              28 U.S.C. § 2253(c)(2) (2006).                          When the

district court denies relief on the merits, a prisoner satisfies

this       standard    by    demonstrating          that    reasonable               jurists     would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.                   Slack v. McDaniel, 529 U.S. 473,

484    (2000);       see    Miller-El     v.    Cockrell,            537    U.S.       322,     336-38

(2003).           When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                                        Slack,

529 U.S. at 484-85.               We have independently reviewed the record

and conclude that Grayson has not made the requisite showing. *


       *
       We find that Grayson has waived appellate review of his
ineffective assistance of counsel claims by failing to file
specific objections to the magistrate judge’s recommendation as
to   those  issues  after  receiving   proper  notice   of  the
consequences of failure to object.       See United States v.
(Continued)
                                                2
Accordingly, we deny a certificate of appealability and dismiss

the appeal.     We deny Grayson’s motions to vacate his judgment

and   dismiss   his   sentence,     for     copies   of    transcripts     at   the

Government’s    expense,    and   for       “all   Brady   materials”      at   the

Government’s expense.       We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before    the   court    and     argument      would   not    aid   the

decisional process.

                                                                         DISMISSED




Midgette, 478 F.3d 616, 621 (4th Cir. 2007) (“[A] party . . .
waives a right to appellate review of particular issues by
failing to file timely objections specifically directed to those
issues.”).



                                        3